Judgment, Supreme Court, New York County (Richard T. Andrias, J.), rendered June 6, 1988, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree (Penal Law § 165.50), and sentencing him, as a predicate felony offender, to an indeterminate term of imprisonment of from 2 Vi to 5 years, unanimously affirmed.
Contrary to defendant’s contentions, the People clearly proved the market value of the stolen vehicle to exceed $3,000 by establishing the car’s purchase price, condition and approximate mileage at the time of the crime (People v Supino, 64 AD2d 720). The court properly refused to charge criminal possession of stolen property in the fourth degree as a lesser included offense. Although it was impossible to commit the greater crime herein without concomitantly, by the same conduct, committing the lesser offense (People v Glover, 57 NY2d 61, 63), there is no showing that a reasonable view of the evidence would support such a finding without forcing the jury to speculate (see, People v Scarborough, 49 NY2d 364, 371). Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.